Case 3:20-cv-02094-JAH-MDD Document 1 Filed 10/26/20 PageID.1 Page 1 of 6



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (Cal. Bar No. 259178)
 2   3111 Camino Del Rio North
 3   Suite 400
     San Diego, California 92108
 4   +1 310-997-0471
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA
 8
                                                    Case No. '20CV2094 JAH MDD
 9
                                                    COMPLAINT FOR DAMAGES
10    ERIC BOATWRIGHT,
11                                                      1. VIOLATION OF THE FAIR DEBT
                         Plaintiff,                        COLLECTION PRACTICES ACT, 15
12                                                         U.S.C. §1692 ET SEQ.
              v.
13
      MIDLAND CREDIT MANAGEMENT,
14    INC.,                                         JURY TRIAL DEMANDED

15                       Defendant.

16          NOW COMES, ERIC BOATWRIGHT, through undersigned counsel, complaining of
17   MIDLAND CREDIT MANAGEMENT, INC., as follows:
18
                                       NATURE OF THE ACTION
19
            1.      This action arises under the Fair Debt Collection Practices Act (the “FDCPA”), 15
20
     U.S.C. § 1692 et seq.
21

22                                    JURISDICTION AND VENUE

23          2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

24          3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(1).
25

26
                                                 PARTIES
27
            4.      ERIC BOATWRIGHT (“Plaintiff”) is a natural person, over 18-years-of-age, who
28
                                                       1
Case 3:20-cv-02094-JAH-MDD Document 1 Filed 10/26/20 PageID.2 Page 2 of 6



 1   at all times relevant resided in Zeeland, Michigan.
 2          5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
 3
            7.      MIDLAND CREDIT MANAGEMENT, INC. (“MCM” or “Defendant”) is a
 4
     corporation organized under the laws of Kansas.
 5
            8.      MCM has its principal place of business at 350 Camino De La Reina, Suite 300, San
 6

 7   Diego, California 92108.

 8          9.      MCM is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal

 9   purpose of MCM’s business is the collection of debt.
10
            10.     MCM is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly collects
11
     or attempts to collect debts owed or due or asserted to be owed or due another.
12
            11.     MCM is a “person” as defined by 47 U.S.C. § 153(39).
13
                                       FACTUAL ALLEGATIONS
14

15          11.     Plaintiff, a number of years ago, obtained a personal credit card which was issued

16   by Credit One Bank, N.A.
17          12.     Plaintiff, due to unforeseen financial difficulties, was unable to stay current on his
18
     payments to Credit One Bank, N.A. and amassed an outstanding debt. (“subject debt”).
19
            13.     Soon thereafter, Credit One Bank, N.A. placed the subject debt with MCM for
20
     collection.
21

22          14.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5) because it was

23   incurred for personal, family, or household purposes.

24          15.     On August 14, 2020 MCM sent Plaintiff a collection letter. (“the letter”).
25          16.     The letter depicted, pertinent part as follows:
26

27

28
                                                        2
Case 3:20-cv-02094-JAH-MDD Document 1 Filed 10/26/20 PageID.3 Page 3 of 6



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          17.     The letter proposed to resolve the subject for three separate payment options.

14          18.     Specifically, the letter stated:
15
                    “Dear Eric, Congratulations! You have been pre-approved for a discount program
16
                    designed to save you money on your Legal Collection account without any further
17                  legal action. We encourage you to take advantage of these generous options; pay
                    TODAY…”
18
            19.     The letter created a false sense of urgency to pay because it implied that the offer
19
     would expire on September 13, 2020.
20
            20.     However, MCM’s offers to settle the subject debt was (1) perpetual and (2) extended
21

22   to hundreds of similarly situated consumers, and thus was by no means something generous specific

23   to Plaintiff and to “congratulate” Plaintiff on.
24          21.     Specifically, the letter expressly stated that this was a celebratory situation and that
25
     plaintiff should take immediate action on these “generous” offers.
26

27

28
                                                        3
Case 3:20-cv-02094-JAH-MDD Document 1 Filed 10/26/20 PageID.4 Page 4 of 6



 1          22.     MCM deliberately designed the language contained in the Letter to create a false
 2   sense of urgency and pressure Plaintiff into making a prompt payment on the subject debt to avoid
 3
     missing out on this “generous options” that were worth congratulating him on.
 4
            23.     Concerned with having had his rights violated, Plaintiff sought counsel to ensure
 5
     that MCM’s unlawful collection practices stopped.
 6

 7          24.     Accordingly, Plaintiff is forced to expend energy/time consulting with attorneys as

 8   direct result of MCM’s unlawful collection practices.

 9                                        CLAIMS FOR RELIEF
10
                                               COUNT I:
11                     Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

12          25.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
13   though fully set forth herein.
14
                         Count I – Violations of Sections 1692e and e(10) of the FDCPA
15

16          26.     Plaintiff restates and incorporates all paragraphs as if fully set forth herein.
17          27.     Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any
18
     false, deceptive, or misleading representation” in connection with the collection of a debt. 15 U.S.C.
19
     § 1692e.
20
            28.     Section 1692e(10) of the FDCPA prohibits a debt collector from using any false
21

22   representation or deceptive means to collect or attempt to collet any debt. 15 U.S.C. § 1692e(10).

23          29.     The Letter violated 15 U.S.C. §§1692e and e(10) by falsely implying that the

24   “generous options” that were worth “congratulating” Plaintiff were open for a limited amount of
25
     time when in reality it was open perpetually and was in no way unique to Plaintiff .
26

27

28
                                                        4
Case 3:20-cv-02094-JAH-MDD Document 1 Filed 10/26/20 PageID.5 Page 5 of 6



 1          30.     Specifically, the Letter was misleading because MCM’s settlement offers were
 2   extended to hundreds of similarly situated consumers, and thus was by no means a “generous
 3
     option” that was worth congratulating Plaintiff on. (emphasis added)
 4
            31.     As a result of the language contained in the Collection Letter, Plaintiff was misled
 5
     into believing that this opportunity was unique to him and will expire on September 13, 2020, thus
 6

 7   creating a false sense of urgency to make payment in the offered amount before the offer expired.

 8          32.     Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692e and e(10) pursuant to

 9   section k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides "any debt
10
     collector who fails to comply with any provision of [the Fair Debt Collection Practices Act] with
11
     respect to any person is liable to such person in an amount equal to the sum of –
12
            (1)     any actual damage sustained by such person as a result of such failure;
13
            (2)
14

15                  (A)    in the case of any action by an individual, such additional damages
                           as the court may allow, but not exceeding $1,000.00; or
16
            (3)     in the case of any successful action to enforce the foregoing liability, the
17                  costs of the action, together with reasonable attorney's fees as determined by
                    the court.
18

19          WHEREFORE, Plaintiff requests the following relief:

20          A.      a finding that MCM violated 15 U.S.C. §1692e, e(10);
21
            B.      an award of any actual damages sustained by Plaintiff as a result of MCM’s
22
                    violation(s);
23
            C.      an award of such additional damages, as the Court may allow, but not exceeding
24
                    $1,000.00;
25

26          D.      an award of costs of this action, together with a reasonable attorney’s fee as

27                  determined by this Court; and
28
                                                       5
Case 3:20-cv-02094-JAH-MDD Document 1 Filed 10/26/20 PageID.6 Page 6 of 6



 1           E.      an award of such other relief as this Court deems just and proper.
 2                                      DEMAND FOR JURY TRIAL
 3
             Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demand a trial by jury of any and all issues in
 4
     this action so triable of right.
 5
     DATED: October 26, 2020                                      Respectfully submitted,
 6

 7                                                                ERIC BOATWRIGHT

 8                                                                By: /s/ Nicholas M. Wajda

 9                                                                Nicholas M. Wajda
                                                                  WAJDA LAW GROUP, APC
10
                                                                  3111 Camino Del Rio North
11                                                                Suite 400
                                                                  San Diego, California 92108
12                                                                +1 310-997-0471
                                                                  nick@wajdalawgroup.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       6
